FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month April 2015 No. 3 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 2310502 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x On April 21, 2015registrant announced First Quarter 2015 Financial Results and Conference Call SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date: April 21, 2015 By: /s/Nati Somekh Name: Nati Somekh Title: Corporate Secretary TowerJazz Schedules First Quarter 2015 Financial Results and Conference Call - Management to Present at the B. Riley Conference on May 14, 2015 - MIGDAL HAEMEK, Israel – April 21, 2015 – TowerJazz (NASDAQ/ TASE: TSEM), the global specialty foundry leader, will issue its first quarter 2015 earnings release on Wednesday, May 13, 2015. The Company will hold a conference call to discuss its first quarter 2015 financial results and second quarter 2015 guidance on Wednesday, May 13, 2015, at 10:00 a.m. Eastern Time (09:00 a.m. Central, 08:00 a.m. Mountain, 07:00 a.m. Pacific and 05:00 p.m. Israel time). This call will be webcasted and can be accessed through the Investor Relations section on TowerJazz’s website at http://ir.towerjazz.com/ or can also be accessed by calling the following numbers: U.S. Toll Free: 1-888-668-9141; Israel: 03-918-0609; International: +972-3-918-0609. The teleconference will be available for replay for 90 days. Management will also be presenting at the 16th Annual B. Riley Investor Conference on Thursday, May 14th at 10am PST.The conference will take place at the Lowes Hollywood Hotel in Los Angeles, California.At the conference, investors will have the opportunity to meet 1-1 with Dr. Marco Racanelli, TowerJazz’s Senior Vice President and General Manager of RF/High Performance Analog and Power Business Groups,General Manager of US Aerospace & Defense Business Group and Newport Beach Site Manager. Investors that wish to meet with Dr. Racanelli should either contact the conference organizers or TowerJazz’ investor relations team. About TowerJazz Tower Semiconductor Ltd. (NASDAQ: TSEM, TASE: TSEM) and its fully owned U.S. subsidiary Jazz Semiconductor, Inc. operate collectively under the brand name TowerJazz, the global specialty foundry leader. TowerJazz manufactures integrated circuits, offering a broad range of customizable process technologies including: SiGe, BiCMOS, mixed-signal/CMOS, RF CMOS, CMOS image sensor, integrated power management (BCD and 700V), and MEMS. TowerJazz also provides a world-class design enablement platform for a quick and accurate design cycle as well as Transfer Optimization and development Process Services (TOPS) to IDMs and fabless companies that need to expand capacity. To provide multi-fab sourcing and extended capacity for its customers, TowerJazz operates two manufacturing facilities in Israel (150mm and 200mm), one in the U.S. (200mm) and three additional facilities in Japan (two 200mm and one 300mm) through TowerJazz Panasonic Semiconductor Co. (TPSCo), established with Panasonic Corporation of which TowerJazz has the majority holding. Through TPSCo, TowerJazz provides leading edge 45nm CMOS, 65nm RF CMOS and 65nm 1.12um pixel technologies, including the most advanced image sensor technologies. For more information, please visit www.towerjazz.com and www.tpsemico.com. ### Contact Information: TowerJazz Investor Relations Noit Levi, + noit.levi@towerjazz.com GK Investor Relation Tel: 1 (US) / +(Israel) kenny@gkir.com
